SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

622
CA 13-02057
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


MICHAEL FASOLO AND PREMIER BUILDING GROUP, INC.,
PLAINTIFFS-APPELLANTS,

                     V                               MEMORANDUM AND ORDER

JOSEPH A. SCARAFILE, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


GUSTAVE J. DETRAGLIA, JR., UTICA, FOR PLAINTIFFS-APPELLANTS.

HISCOCK & BARCLAY, LLP, ALBANY (DAVID B. CABANISS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered July 11, 2013. The order denied plaintiffs= motion
for leave to renew and reargue.

     It is hereby ORDERED that said appeal from the order insofar as it
denied leave to reargue is unanimously dismissed and the order is affirmed
without costs.

     Same Memorandum as in Fasolo v Scarafile ([appeal No. 1] ___ AD3d
___ [Aug. 8, 2014]).




Entered:   August 8, 2014                         Frances E. Cafarell
                                                  Clerk of the Court